Goldsborough, J.,
delivered the opinion of this Court.
The appeal in this case is taken from an order of the Circuit court for Baltimore city, continuing an injunction upon the hearing of a motion by the appellants to dissolve the same.
After a review of the record presented to us, we think it is manifest that the Circuit court erred in continuing it. The judgments obtained by the appellant, Chappell, and which are sought to be enforced, were rendered by a justice of the peace, from whose decision, Samuel R. Kramer having a right of appeal, certainly had full and ample relief at law, and failing to avail himself of that remedy, equity could furnish him no relief. See 2 Md. Rep., 320. 17 Md. Rep., 188. The appellee, however, alleges in his bill of complaint, that the executions issued on these judgments were levied on certain personal property belonging exclusively to him, and as evidence of his title relies upon a bill of sale executed on the 30th day of January 1858, by S. Roberts Kramer, who was, at that time, one of the firm of Kramer & Co., Samuel R. Kramer being the other partner. By reference to this bill of sale, we find that it confines the sale to the interest of S. Roberts Kramer in the property then on the premises. The executions were levied on the 11th day of November 1859. The appellants allege in their answer, and it appears from the evidence in the cause, that Samuel R. Kramer had, in the interval between the date of the bill of sale and the levying the executions, purchased sundry goods suitable to the business carried on by the firm of Kramer & Co., that those goods were placed on the premises and intermingled with the general stock in trade, and that Samuel R. Kramer principally conducted the business in this interval, the appellee being a clerk in the Citizens Bank of Baltimore, and never engaged in the drug business.
*519(Decided July 9th, 1862.)
In view of these allegations and the evidence sustaining ’¿hem, we do not question the right of the appellant, Chappell, or his assignee to enforce his judgments by executions, and the executions coming to the hands of the appellant, Dorman, he was fully justified in levying on the property of Samuel R. Kramer; and if, by the permissive act of the appellee, his property became so intermingled with that of Samuel R. Kramer as to prevent a separation or identification, and he failed to point it out to the officer Dorman, the rights of the appellant ought not to be affected thereby. See 8 Md. Rep., 321.
Although the appellee charges in his bill, that the appellant, Chappell, assigned all his property for the benefit of his creditors, and that he, the appellee, would be irreparably injured by enforcing the executions, it is not pretended that the appellant, Dorman, who levied the executions, was not abundantly able to meet the responsibility resulting from the levy on the property claimed by the appellee.
If the officer did so levy on his property, to satisfy the debt of Samuel R. Kramer, the appellee had an adequate remedy at law, thus excluding a court of equity from granting him relief.
i- The case of Fowler vs. Lee, 10 G. & J.. 358, fully illustrates the caution with which courts of equity interfere with judgments at law, and justifies us in deciding this case in conformity with the principles announced in that. It is not intimated by the appellee, that the claims, upon which the judgments were rendered, were not bona fide due. The defendants could not have sought the intervention of a court of equity without doing equity, and yet the appellee seeks to place himself intermediately between a creditor and debtor, to shield the debtor’s property from execution for the payment of a just and undisputed debt, and that, too, upon the ground of mere apprehension of injury arising from the intermixture of the debt- or’s goods with those claimed by him, to which intermixture he tacitly consented.

Order reversed and cause remanded.